                   Case 21-50032-LSS            Doc 36       Filed 06/03/21         Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                               (Jointly Administered)
                            Debtors.

    OFFICIAL TORT CLAIMANTS’
    COMMITTEE OF BOY SCOUTS OF                                 Adv. Pro. No. 21-50032 (LSS)
    AMERICA and DELAWARE BSA, LLC

                            Plaintiff,

             -against-

    BOY SCOUTS OF AMERICA and
    DELAWARE BSA, LLC,

                            Defendants.

                                           NOTICE OF SERVICE

        PLEASE TAKE NOTICE that, on June 1, 2021, the undersigned counsel caused a copy
of (1) Debtors’ Responses and Objections to the First Set of Interrogatories by Plaintiff the Official
Committee of Tort Claimants to Boy Scouts of America and Delaware BSA, LLC, and (2) Debtors’
Responses and Objections to the First Set of Request for Production of Documents by Plaintiff the
Official Committee of Tort Claimants to Boy Scouts of America and Delaware BSA, LLC to be
served via email on the parties listed on Exhibit A attached hereto.

       PLEASE TAKE FURTHER NOTICE that, on June 2, 2021, the undersigned counsel
caused a copy of the verification to the Debtors’ Responses and Objections to the First Set of
Interrogatories by Plaintiff the Official Committee of Tort Claimants to Boy Scouts of America
and Delaware BSA, LLC, to be served via email on the parties listed on Exhibit A.


                               [Remainder of Page Intentionally Left Blank]



1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
            Case 21-50032-LSS    Doc 36       Filed 06/03/21   Page 2 of 4




Dated: June 3, 2021             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                /s/ Paige N. Topper
                                Derek C. Abbott (No. 3376)
                                Andrew R. Remming (No. 5120)
                                Eric W. Moats (No. 6441)
                                Paige N. Topper (No. 6470)
                                1201 North Market Street, 16th Floor
                                P.O. Box 1347
                                Wilmington, Delaware 19899-1347
                                Telephone: (302) 658-9200
                                Email: dabbott@morrisnichols.com
                                        aremming@morrisnichols.com
                                        emoats@morrisnichols.com
                                        ptopper@morrisnichols.com

                                – and –

                                WHITE & CASE LLP
                                Jessica C. Lauria (admitted pro hac vice)
                                1221 Avenue of the Americas
                                New York, New York 10020
                                Telephone: (212) 819-8200
                                Email: jessica.lauria@whitecase.com

                                – and –

                                WHITE & CASE LLP
                                Michael C. Andolina (admitted pro hac vice)
                                Matthew E. Linder (admitted pro hac vice)
                                Laura E. Baccash (admitted pro hac vice)
                                Blair M. Warner (admitted pro hac vice)
                                111 South Wacker Drive
                                Chicago, Illinois 60606
                                Telephone: (312) 881-5400
                                Email: mandolina@whitecase.com
                                       mlinder@whitecase.com
                                       laura.baccash@whitecase.com
                                       blair.warner@whitecase.com

                                ATTORNEYS FOR THE DEBTORS AND
                                DEBTORS IN POSSESSION




                                          2
Case 21-50032-LSS   Doc 36   Filed 06/03/21   Page 3 of 4




                      Exhibit A

                     Service List
          Case 21-50032-LSS   Doc 36   Filed 06/03/21   Page 4 of 4




BY ELECTRONIC MAIL


PACHULSKI STANG ZIEHL & JONES LLP
James I. Stang
Robert B. Orgel
James E. O’Neill
John W. Lucas
919 North Market Street, 17th Floor
Wilmington, Delaware 19801
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
Email: jstang@pszjlaw.com
       rorgel@pszjlaw.com
       joneill@pszjlaw.com
       jlucas@pszjlaw.com
